PER CURIAM.
Appellant Brandt L. Harris filed a claim for damages against appellees, University of Wyoming, Brian Miracle, Donald E. Cha-pin, Terry Roark, Robert Houston, Roland Barden, James Hurst, Walter Eggars, Lee Schick, Dennis Tool, and Janet Constantan-ides, based upon his receiving a failing grade in a course at the university. The complaint was dismissed by the district court for lack of jurisdiction.
In the appeal to this court, the appellant seeks to have a reversal of the district court decision. The merits have been considered in detail and the decision of the district court is affirmed. We concur with the citation of authority provided in the order of dismissal entered by the district court. See Sowerwine v. State, 767 P.2d 181 (Wyo.1989) and Nollsch v. State, 768 P.2d 603 (Wyo.1989).
Affirmed.